SULLIVAN, Chief Judge
(concurring in the result):
23. The question granted review in this case is:
WHETHER THE AIR FORCE COURT OF MILITARY REVIEW ERRED WHEN THEY REVERSED THE DECISION OF THE MILITARY JUDGE, WHO ORDERED A RETEST OF APPELLANT’S URINE SAMPLE FOR BENZOYLECGONINE (BE), ECGONI-NEMETHYLESTER (EME), AND RAW COCAINE.
24. A majority of this Court holds that the Air Force Court of Military Review erred in reversing the military judge’s order for additional tests on appellant’s urine sample. It does so on the basis that evidence which could result from such testing, regardless of whom it favored, would be “additional evidence” to that presented by the parties which a military judge can order to be produced under RCM 801(c), Manual for Courts-Martial, United States, 19841 In sum, the majority, taking the suggestion of Chief Judge Dixon’s dissent below, holds that the Court of Military Review erred because it “overlooks the military judge’s responsibility in determining what evidence the court should have before it. RCM 801(c).” 34 MJ at 1062. I agree. See generally Wright, 2 Federal Practice and Procedure: Criminal 2d § 452 at 625 (1982) (“[Ajppointment of an expert by the court ... is quite different from providing experts to assist the defense.”) 2
25. The broad discretionary right of a military judge to call for additional evidence in the interests of justice and the discovery of truth is well established as a matter of military law. See United States v. Wingart, 27 MJ 128, 132 (CMA 1988); United States v. Parker, 7 USCMA 182, 186, 21 CMR 308, 312 (1956); United States v. Walters, 4 USCMA 617, 633, 16 CMR 191, 207 (CMA 1954). It is equally well established in Federal civilian courts (United States Marshals Service v. Means, 741 F.2d 1053 (8th Cir.1984); United States v. Leslie, 542 F.2d 285, 288-89 (5th Cir.1976); United States v. Karnes, 531 F.2d 214, 216-17 (4th Cir.1976); see Wright, 2 Federal Practice and Procedure: Criminal 2d § 452) and in State courts. See 9 Wig-*305more, Evidence § 2484 at 276-83 (Chadbourn rev.1981); 1 McCormick on Evidence § 8 at 23-28 (4th ed.1992).
26. No standard for determining an abuse of discretion of this power is expressly articulated in RCM 801(c) or by the majority in this ease. Previous military case law is silent on this point and instead suggests the virtual unrestricted nature of this right. See United States v. Wingart, 27 MJ at 132 (some assistance); United States v. Parker, 7 USCMA at 186, 21 CMR at 312 (unrestricted right); United States v. Walters, 4 USCMA at 633, 16 CMR at 207 (when unsatisfied). Federal civilian cases are somewhat more demanding, see United States Marshals Service v. Means, 741 F.2d at 1059 (compelling circumstances test), but it has not always been so precise. See United States v. Leslie and United States v. Karnes, both supra. ¶ 25. I would hold that a rule of reason be applied which considers the potential significance of the additional evidence against the difficulty, expense, delay, and effect on military operations in obtaining it. See also RCM 405(g)(1)(B); United States v. Benn, 476 F.2d 1127, 1131 (D.C.Cir.1973), cited in United States v. Anderson, 881 F.2d 1128, 1142 (D.C.Cir.1989). See generally J. Weinstein & M. Berger, 3 Weinstein’s Evidence § 614[02] at 614-8 and 614-10.
27. The majority opinion seems to suggest such a standard in terms of its language and result in this case. In any event I would expressly hold that such a standard exists for RCM 801(c) and that it was met in this case. Appellant’s record reflects testimony from both defense and government witnesses on the value of the ordered tests, their inexpensive cost and ready availability, a relative low nanogram count on the admitted test results, the suggestion of irregularity in a companion case prosecuted on the basis of tests from the same laboratory and the indigency of the defendant. These are all facts which could be considered by the military judge to support his decision in this case. In my view, the military judge did not abuse his discretion in taking extra steps to ensure justice was done in this case. Cf. United States v. Robinson, 39 MJ 88, 89 (CMA 1994) (under circumstances of case military judge not required by Fifth Amendment; Article 46, Uniform Code of Military Justice, 10 USC § 846; and RCM 703(d) to order secretor test). To the extent that the Court of Military Review denied him this power, I find reversible error.

. RCM 801 states:
(c) Obtaining evidence. The court-martial may act to obtain evidence in addition to that presented by the parties. The right of the members to have additional evidence obtained is subject to an interlocutory ruling by the military judge.
Discussion
The members may request and the military judge may require that a witness be recalled, or that a new witness be summoned, or other evidence produced. The members or military judge may direct trial counsel to make an inquiry along certain lines to discover and produce additional evidence. See also Mil. R.Evid. 614. In taking such action, the court-martial must not depart from an impartial role.


. RCM 703 states:
(d) Employment of expert witnesses. When the employment at Government expense of an expert is considered necessary by a party, the party shall, in advance of employment of the expert, and with notice to the opposing party, submit a request to the convening authority to authorize the employment and to fix the compensation for the expert. The request shall include a complete statement of reasons why employment of the expert is necessary and the estimated cost of employment. A request denied by the convening authority may be renewed before the military judge who shall determine whether the testimony of the expert is relevant and necessary, and, if so, whether the Government has provided or will provide an adequate substitute. If the military judge grants a motion for employment of an expert or finds that the Government is required to provide a substitute, the proceedings shall be abated if the Government fails to comply with the ruling. In the absence of advance authorization, an expert witness may not be paid fees other than those to which entitled under subsection (e)(2)(D) of this rule.
(Emphasis added.)